DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ando (U.S. Pub. No. 2001/0011203).
Regarding claims 1 and 9, Ando discloses an engine control device comprising: 
a crank angle sensor that outputs a crank signal including an angular position signal for every predetermined angle and a reference position signal for every crank angle of 3600, with rotation of a crank shaft (paragraph 23 discloses the sensors paragraph 44 discloses the angles); 
a cam angle sensor that outputs cam signals at different levels between a front reference position and a rear reference position of the crank signals, with rotation of a cam shaft (paragraphs 47-48 discloses the pulse signals); and 
an electronic control unit configured to determine an expected value according to a changed state of the cam signal, and to distinguish among cylinders with the use of the cam signal when a value of the cam signal is equal to the expected value, and to distinguish among the cylinders by the use of the expected value when a value of the cam signal is different from the expected value (paragraph 49 discloses performing cylinder discrimination when the values are not the expected values).
Regarding claims 2 and 10 which depends from claim 1 and 9 respectively, Ando discloses wherein the electronic control unit is configured to determine the expected value from characteristics of inverting a front to a rear, if the cam signal is normal (paragraphs 47-49).
Regarding claims 3 and 11 which depends from claim 1 and 9 respectively, Ando discloses wherein the electronic control unit is configured to diagnose that the cam angle sensor is faulty, when a state in which the cam signal does not change consecutively occurs a predetermined number of times (shown in fig. 8).
Regarding claim 5 and 13 which depends from claim 1 and 9 respectively, Ando discloses wherein the electronic control unit is configured to stop cylinder distinguishing when the cam signal or the expected value does not change, the cam signal or the expected value being used for distinguishing the cylinders (There is no cylinder discrimination when the engine is stopped).
Regarding claim 6 and 14 which depends from claim 5 and 13 respectively, Ando discloses wherein the electronic control unit is configured to restart cylinder distinguishing, when the cam signal or the expected value begins to change, the cam signal or the expected value being used for distinguishing the cylinders (This system distinguishes cylinders when the engine is moving).
Regarding claim 7 and 15 which depends from claim 1 and 9 respectively, Ando discloses wherein the electronic control unit is configured to determine the expected value, when at least one of 
a first condition that a front and a rear in the cam signal are inverted a plurality of times (paragraph 49 discloses this), and 
a second condition that an engine rotation speed is a predetermined speed or higher, are satisfied (inverted option addressed).
Regarding claim 8 and 16 which depends from claim 7 and 15 respectively, Ando discloses wherein the second condition is that the engine rotation speed is the predetermined speed or higher, and has continued for a predetermined time or longer (inverted option addressed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pub. No. 2001/0011203) in view of Koo (U.S. Pub. No. 2016/0160768).
Regarding claims 4 and 12 which depends from claim 3 and 11 respectively, Ando does not disclose wherein the electronic control unit is configured to use only the crank signal to distinguish among the cylinders, when the cam angle sensor has been diagnosed to be faulty.
Koo, which deals in sensing engine speed, teaches wherein the electronic control unit is configured to use only the crank signal to distinguish among the cylinders, when the cam angle sensor has been diagnosed to be faulty (paragraphs 48-49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ando with the crank angle only sensor reading of Koo because this prevents stalling before good readings can be sensed (paragraph 48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747